DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ARTHUR GOLDMACHER,
                            Appellant,

                                     v.

           TOWN OF PALM BEACH, a Municipal Corporation
                      of the State of Florida,
                             Appellee.

                              No. 4D17-2162

                              [March 15, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Cymonie      Rowe,     Judge;    L.T.    Case     No.
502016CA003683XXXXMB.

   John M. Jorgensen and Derek Jorgensen of Scott, Harris, Bryan, Barra
& Jorgensen, P.A., Palm Beach Gardens, for appellant.

   Robert W. Wilkins and John C. Randolph of Jones, Foster, Johnston &
Stubbs, P.A, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.